Citation Nr: 0802430	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for pes cavus (plantar 
fasciitis and heel spurs), bilateral.

2. Entitlement to an initial evaluation for prostatitis in 
excess of 0 percent disabling. 

3. Entitlement to an initial evaluation for hemorrhoids in 
excess of 0 percent disabling. 

4. Entitlement to service connection for kidney infections.

5. Entitlement to service connection for urinary tract 
infections. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In  June 2005 substantive appeal, the veteran withdrew his 
appeal with respect to his claims of to service connection 
for kidney infections and urinary tract infections.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

Because the appellant has withdrawn his appeal relative to 
these issues, they are not before the Board for review and 
will be dismissed in the ORDER paragraph at the conclusion of 
this decision. See 38 C.F.R. § 20.202 (2007).  


FINDINGS OF FACT

1. Bilateral pes planus was noted upon entry to service, 
there was no worsening of the disorder. 




2. Bilateral plantar fasciitis and heel spurs were not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is plantar 
fasciitis and heel spurs otherwise related to such service. 

3. From the effective date of the grant of service 
connection, and with resolution of the benefit of the doubt, 
the veteran's prostatitis has been productive of daytime 
voiding interval between one and two hours; dribbling and 
urinary frequency, but has not required the use of absorbent 
materials or been productive of urinary tract infections 
requiring long-term drug therapy, one or two hospitalizations 
per year, or intermittent intensive management.

4. The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences, nor are they productive of bleeding.


CONCLUSIONS OF LAW

1. Bilateral plantar fasciitis and bilateral heel spurs were 
not incurred in or aggravated during the veteran's active 
duty service. 38 U.S.C.A. §§ 1110, 1141, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

2. The criteria for a 20 percent evaluation for prostatitis 
has been met from the effective date of the grant of service 
connection. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.115a , Diagnostic Code 7527 (2007).

3. The criteria for a compensable evaluation for hemorrhoids 
have not been met from the effective date of the grant of 
service connection. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.115a, Diagnostic Code 7336 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2004, 
July 2005, March 2006, and October 2007. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim. Additionally, the March 2006 and 
October 2007 letters provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although these letters were not timely received, the denial 
of the claims in the instant decision makes the timing error 
non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. The veteran 
underwent a May 2004 VA examination for his genitourinary 
conditions.

The veteran was not afforded a VA examination with respect to 
his service connection claims. In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.





Analyses

Service Connection for bilateral plantar fasciitis and 
bilateral heel spurs

The veteran contends that his bilateral heel disabilities are 
related to active service. Although the veteran was noted to 
have bilateral pes planus upon entry onto active duty, there 
is no competent evidence indicating that pes planus was 
aggravated during or as a result of the veteran's three years 
of military service; the veteran's service medical records 
are negative for any complaints or treatments concerning his 
heels, nor is there any medical evidence suggesting an 
etiological relationship between any incident of his active 
service and the veteran's current heel disabilities. 
The claim will be denied on this basis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004). The presumption attaches only where there 
has been an entrance examination in which the later 
complained-of disability was not detected. See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991). In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was 
not aggravated by service is conditioned only upon a 
predicate showing that the condition in question was not 
noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service). This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens. See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In a November 1973 service entrance examination, the veteran 
was noted to have "fallen arches" which were not considered 
disqualifying for military service. However, there is no 
competent evidence indicating that the condition was worsened 
during or as a result of active military duty; nor that 
military service in any way contributed to bilateral pes 
cavus, plantar fasciitis and heel spurs. 

The veteran's service medical records are negative for 
complaints or treatments for heel pain or any other heel 
deformity. The veteran's August 1976 separation examination 
report shows that the veteran's feet were clinically 
evaluated and found to be normal. 




Although there is no evidence of the veteran having reentered 
military service after the period from November 1973 to 
November 1976 (including the veteran's report of the dates of 
his military service as found on his original application for 
service-connected compensation) the record also contains an 
August 1980 service department physical examination report. 
It indicates that although the veteran was again noted to 
have "flat feet," they were asymptomatic. The accompanying 
report of clinical examination notes no abnormalities were 
noted of the veteran's feet.  

In a statement, dated June 2005, the veteran acknowledged 
that he never received medical treatment for his feet during 
active duty. Nevertheless, he contends that excessive 
marching and training during active duty contributed or 
caused his current foot problems. He reports that he has 
continuously experienced foot problems since active duty. The 
veteran is competent to report about the extent of the pain 
he experiences. Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness). 

VA treatment records, dated April 2003, reflect the earliest 
recorded complaints of heel pain. The veteran reported that 
he had pain in both feet for years and that he walked daily 
on a concrete floor for over 26 years in the course of 
civilian employment. In an August 2003 treatment report, X-
rays were taken and confirmed that the veteran had heel 
spurs. The veteran was also noted to have bilateral plantar 
fasciitis. However, the treatment records do not contain any 
suggestion that his current heel disabilities may be 
etiologically related to any incident of his active service, 
such as marching or training. 

The record does not contain competent medical evidence of a 
nexus between an in-service event, injury, or disease and the 
veteran's current disability in order to establish service 
connection. 38 C.F.R. § 3.303. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Although the veteran is 
competent to report continued pain, he is not competent to 
provide medical evidence of a link between any incident of 
his active duty service and his current heel disabilities.  

Through a March 2004 letter, the veteran was advised that it 
was his responsibility to provide evidence of a nexus between 
the in-service event and the current diagnosis. He failed to 
provide any medical evidence suggesting a nexus. Because 
there is no competent medical evidence of a nexus between an 
in service event, injury or disease that may be linked to the 
veteran's current heel disabilities, the claims are denied. 

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Because the veteran is challenging the initially assigned 
disability ratings, it has been in continuous appellate 
status since the original assignment of service connection. 
The evidence to be considered includes all evidence proffered 
in support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Increased rating for prostatitis

The veteran contends his prostatitis warrants a compensable 
rating. Having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance; and a 20 percent evaluation will be 
granted. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The veteran's service connected prostatitis is rated under 38 
C.F.R. § 4.115a, Diagnostic Code 7527. Pursuant to Diagnostic 
Code 7527, residuals of prostate gland injuries, infections, 
and hypertrophy are evaluated as, among other symptoms,  
voiding dysfunction, including "frequency." In turn, 
urinary frequency characterized by daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night warrants a 40 percent rating. Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent rating. 
Daytime voiding interval between two and three hours, or; 
awakening to void two times per night warrants a 10 percent 
evaluation. 38 C.F.R. § 4.115a. 

Under 38 C.F.R. § 4.115(a), voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling. 
Voiding dysfunction requiring the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling. Lastly, voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.

Alternatively, under Diagnostic Code 7527 for urinary tract 
infection, infection that requires long-term drug therapy, 
one to two hospitalizations per year, and/or intermittent 
intensive management is evaluated as 10 percent disabling. 
Urinary tract infection that is recurrent and symptomatic, 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, is assigned an evaluation of 30 percent.

The veteran underwent a May 2004 VA examination for 
prostatitis. At the examination, the veteran reported 
urinating six to eight times per day and once at night. Also, 
the veteran stated that his urine stream was weak at times, 
but denied incontinence. The veteran reported that the major 
limitation on his activities of daily living was that he had 
to make sure a bathroom was easily accessible.  The 
examination report does not reference any current or past 
urinary tract infection.

In an August 2004 VA treatment note, the veteran was reported 
to have had relief from nighttime urination. In June 2005, 
the veteran reported that he has to void every hour and 
usually wakes up twice a night to void. Although he reported 
having trouble arriving in the bathroom before he had to 
urinate, he did not report wearing absorbent materials for 
his voiding. 

The evidence thus indicates the predominant urinary symptom 
to be urinary frequency. Although the veteran's latest report 
of having to void "every hour" is noted, competent medical 
reports do not support the subjective report of such 
symptoms. While there can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim, the veteran's subjective reports of recurrent 
nocturia, as well as the daytime interval suggests the 
application of the "benefit-of-the-doubt" rule supporting 
the assignment of a 20 percent rating.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).




The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Alternative rating provisions have been considered. However, 
the record does not show a voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day. There is also no evidence of a urinary 
tract infection that requires long-term drug therapy, one to 
two hospitalizations per year, and/or intermittent intensive 
management. 38 C.F.R. § 4.11a. 


Increased rating for hemorrhoids

The veteran contends his hemorrhoids warrant an initial 
compensable rating. The evidence does not show that the 
veteran's hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, and evidencing frequent 
recurrences. There is no evidence of bleeding. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
claim will be denied.

The veteran's 0 percent rating for hemorrhoids under DC 7336 
contemplates mild or moderate external or internal 
hemorrhoids. 38 C.F.R. § 4.114 (a), DC 7336 (2007). A higher 
10 percent rating is warranted when there is external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences. Id. A higher and maximal 20 percent 
rating is warranted when there is persistent bleeding with 
secondary anemia or fissures. Id.

The veteran reported in a June 2005 statement that he has 
experience continual hemorrhoid problems ever since active 
service. He also stated that during flare-ups the pain 
prevents him from sitting. 

VA treatment records show that the veteran sought treatment 
for hemorrhoids. The treatment records show that the veteran 
had external hemorrhoids, but that there was no bleeding. 
Additionally, the hemorrhoids were not noted to be large or 
thrombotic.  

The veteran was afforded a May 2004 VA examination in 
connection with his claim. The examination report shows that 
the veteran had a physical rectal examination and was found 
to have external hemorrhoids. He was not found to have 
thrombosis or bleeding associated with his hemorrhoids. 
Further, the examiner noted that the veteran denied bleeding 
or thrombosed hemorroids during the past year.  

There is no medical evidence showing that the veteran has 
hemorroids that are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences to warrant a higher rating. Therefore, the 
preponderance of the evidence demonstrates that the veteran 
does not meet the criteria for a rating in excess of 0 
percent for hemorrhoids. The claim for a higher rating, 
therefore, must be denied. 
	

ORDER

The appeal pertaining to service connection for kidney 
infections is dismissed.

The appeal pertaining to service connection for urinary tract 
infections is dismissed.

Service connection for plantar fasciitis, bilateral and heel 
spurs, bilateral is denied.




An initial 20 percent evaluation for prostatitis is granted.

An initial evaluation for hemorrhoids in excess of 0 percent 
disabling is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


